Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160980                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160980                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 351185
                                                                    Muskegon CC: 97-141051-FC
  ROBERT LAVELL WILSON,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the application for leave to appeal the January 23, 2020 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
           b1014
                                                                               Clerk